ACCEPTED
                                                                                           04-14-00751-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      6/29/2015 2:03:28 PM
                                                                                            KEITH HOTTLE

                                  NO. 04-14-00751-CV
                                                                                                    CLERK



                             IN THE COURT OF APPEALS
                            FOURTH DISTRICT OF TEXAS                      FILED IN
                                                                   4th COURT OF APPEALS
                                SAN ANTONIO, TEXAS                  SAN ANTONIO, TEXAS
                                                                   06/29/2015 2:03:28 PM
                                                                       KEITH E. HOTTLE
                   JOSEFINA ALEXANDER GONZALEZ, ET                 AL,      Clerk
                                                                    Appellants
                                                v.

                          RAYMOND S. DE LEON II, ET AL,
                                                                    Appellee


               APPELLANTS’ MOTION FOR LEAVE TO FILE
                      POSTSUBMISSION BRIEF

TO THE HONORABLE FOURTH COURT OF APPEALS:

       At oral argument this Court raised several questions, the responses to

which Appellants believe merit more discussion. Therefore, Appellants

submit this post-submission brief in an effort to more fully address the

matters on which this Court expressed interest.

       For these reasons, Appellants ask this Court to grant them leave to file

their Post-Submission Brief, which they are submitting simultaneously with

this motion.

                                              Respectfully submitted,

                                              /s/Robinson C. Ramsey______
                                              ROBINSON C. RAMSEY
                                              State Bar No. 16523700
                                              Email: rramsey@langleybanack.com
                                              LANGLEY & BANACK, INC.

Appellants’ Motion for Leave to File Post-Submission Brief                        Page 1
                                              Trinity Plaza II, Suite 900
                                              745 E. Mulberry Avenue
                                              San Antonio, Texas 78212
                                              Telephone: 210.736.6600
                                              Telecopier: 210.735.6889

                                              ATTORNEY FOR APPELLANTS

                        CERTIFICATE OF CONFERENCE

    Appellants’ attorney has conferred with counsel for Appellee
Raymond S. De Leon II by email, but has not received a response.

                                              /s/ Robinson C. Ramsey
                                              ROBINSON C. RAMSEY

                            CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the above and foregoing
document has been served on this 29th day of June, 2015, to the following
counsel of record:

Judith R. Blakeway
Email: Judith.blakeway@strasburger.com
James Maverick McNeel
Email: james.mcneel@strasburger.com
Laura C. Mason
Email: laura.mason@strasburger.com
STRASBURGER & PRICE, LLP
2301 Broadway
San Antonio, Texas 78215
Attorneys for Raymond S. De Leon II, Trustee of the Family Trust


                                              /s/Robinson C. Ramsey______
                                              ROBINSON C. RAMSEY




Appellants’ Motion for Leave to File Post-Submission Brief                  Page 2